     Case 5:19-cv-00167-H Document 1 Filed 08/14/19                Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

GOLDEN SPREAD ELECTRIC                       §      CIVIL ACTION NO.
COOPERATIVE, INC., AND                       §
CERTAIN UNDERWRITERS AND                     §
INSURERS AS SUBROGEE OF                      §
GOLDEN SPREAD ELECTRIC                       §
COOPERATIVE, INC.                            §
                                             §
V.                                           §
                                             §
PROENERGY SERVICES, LLC AND                  §
GE GRID SOLUTIONS, LLC f/k/a                 §
ALSTOM GRID, INC.                            §      DEFENDANT DEMANDS A JURY

         DEFENDANT GE GRID SOLUTIONS, LLC’S NOTICE OF REMOVAL

       COMES NOW, Defendant GE Grid Solutions, LLC (“GE Grid”), and files this Notice of

Removal pursuant to 28 U.S.C. §§ 1441 and 1446, alleging that diversity jurisdiction exists

under 28 U.S.C. § 1332, and removing the above-captioned case from the 121st Judicial District

Court of Yoakum County, Texas, to the United States District Court for the Northern District of

Texas, Lubbock Division. In support, GE Grid respectfully shows the Court the following:

                                     I. INTRODUCTION

       1.      This action was commenced by Plaintiffs Golden Spread Electric Cooperative,

Inc. and Certain Underwriters and Insurers as subrogee of Golden Spread Electric Cooperative,

Inc. (collectively, “Plaintiffs”), on June 20, 2019 by the filing of Plaintiffs’ Original Petition

under Cause No. 10184 in the 121st Judicial District Court of Yoakum County, Texas. See

Exhibit A-1, Plaintiffs’ Original Petition. In their Original Petition, Plaintiffs named GE Grid

and ProEnergy Services, LLC (“ProEnergy”) as defendants. See id., at 2. GE Grid was served

with process on July 15, 2019. See Exhibit A-3, Citation and Return of Service on GE Grid,

which is attached hereto.
        Case 5:19-cv-00167-H Document 1 Filed 08/14/19                Page 2 of 7 PageID 2



          2.       Removal is proper because there is complete diversity between the parties and

Plaintiffs are seeking over $75,000 in damages.

                     II. PROCEDURAL REQUIREMENTS FOR REMOVAL

          3.       Upon filing this Notice of Removal, GE Grid provided written notice of this

removal to Plaintiffs and the Yoakum County District Clerk as required by 28 U.S.C. § 1446(d).

Copies of all processes, pleadings, and orders are attached hereto pursuant to 28 U.S.C. §

1446(a). See Exhibits A, A-1, A-2, A-3, A-4, and A-5, which are attached hereto.

          4.       This Notice of Removal is timely under the provisions of 28 U.S.C. § 1446(b) as

it is filed on or before the expiration of 30 days from July 15, 2019, the date that GE Grid was

served with Plaintiffs’ Original Petition. See Exhibit A-3, Citation and Return of Service on GE

Grid.

          5.       ProEnergy was served on July 11, 2019, and consents to the removal of this

action.        See Exhibit A-2, Citation and Return of Service on ProEnergy; and Exhibit B,

ProEnergy’s Notice of Consent to Removal, which are attached hereto.

                                             III. VENUE

          6.       This is a statutorily proper venue under the provisions of 28 U.S.C. § 1441(a)

because this district and division embrace Yoakum County, where the removed action was

pending. See 28 U.S.C. § 124(a).

                                            IV. PARTIES

          7.       Plaintiff Golden Spread Electric Cooperative, Inc. is a Texas corporation with its

principal place of business in Texas. See Exhibit A-1, Plaintiffs’ Original Petition, at 1.

          8.       The insurer Plaintiffs, identified generally in the introduction of Plaintiffs’

Original Petition as “Certain Underwriters and Insurers as subrogee of Golden Spread Electric




                                                   2
     Case 5:19-cv-00167-H Document 1 Filed 08/14/19                  Page 3 of 7 PageID 3



Cooperative, Inc.,” are identified with more specificity in ¶ 2; however, their citizenships are not

set forth therein.

        9.      Based on information and belief, including but not limited to, representations

made by Plaintiffs’ counsel that none of the insurers are incorporated in Texas or have their

principal places of business in Texas, GE Grid alleges as follows:

                (a)    Plaintiff Westport Insurance Company is a Tennessee company
                       with its principal place of business in Tennessee.

                (b)    Plaintiff Associated Electric & Gas Insurance Services Limited,
                       identified in Plaintiffs’ Original Petition as simply “Aegis,” is a
                       company organized in Bermuda and has its principal place of
                       business in Bermuda.

                (c)    Plaintiff Hartford Steam Boiler Inspection and Insurance
                       Company, identified in the Plaintiffs’ Original Petition as
                       “MunichRe/Hartford Steam Boiler,” is a Connecticut company
                       with its principal place of business in Connecticut.

                (d)    Plaintiff Zurich Insurance Group Limited, identified in Plaintiffs’
                       Original Petition as “Zurich North America,” is a company
                       organized in Switzerland with its principal place of business in
                       Switzerland.

                (e)    Plaintiff Price Forbes & Partners, Ltd. is a company incorporated
                       in England with its principal place of business in England.

        10.     GE Grid is a limited liability company organized under the laws of Delaware with

its principal place of business in Georgia. Because GE Grid is a limited liability company, its

citizenship is determined by the citizenship of its members. See Harvey v. Grey Wolf Drilling

Co., 542 F.3d 1077, 1080 (5th Cir. 2008). GE Grid’s members and their citizenships are as

follows:

                (a)    GE Grid’s sole member is Grid Solutions (US) LLC, also a
                       Delaware company with its principal place of business in Georgia.

                (b)    Grid Solutions (US) LLC has three members:




                                                 3
     Case 5:19-cv-00167-H Document 1 Filed 08/14/19                 Page 4 of 7 PageID 4



                      (1)     Grid Alliance US Holdings, Inc., a corporation
                              incorporated in the state of Delaware with its principal
                              place of business in Georgia;

                      (2)     GE Digital Energy International Technology, Inc., a
                              corporation incorporated in the state of Delaware with its
                              principal place of business in Georgia; and

                      (3)     General Electric Company, a corporation incorporated in
                              the state of New York with its principal place of business in
                              New York.

       11.     ProEnergy is also a limited liability company, and therefore its citizenship is

determined by the citizenship of its members. See Harvey, 542 F.3d at 1080. ProEnergy’s only

member is Jeff Canon, who resides in Missouri and therefore is a citizen of Missouri. See

Freeman v. NW Acceptance Corp., 754 F.2d 553, 555 (5th Cir. 1985) (for purposes of federal

diversity jurisdiction, a natural person is deemed to be a citizen of the state where he or she is

domiciled); see also Hendry v. Masonite Corp., 455 F.2d 955, 955 (5th Cir. 1972) (“For

purposes of federal diversity jurisdiction ‘citizenship’ and ‘domicile’ are synonymous.”).

                                  V. BASIS FOR REMOVAL

       12.     Federal courts may exercise diversity jurisdiction in civil actions where the parties

are citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of

costs and interest. 28 U.S. C. § 1332(a)(1). Additionally, none of the properly joined and served

defendants may be a citizen of the forum state. 28 U.S.C. § 1441(b). The removing defendant

bears the burden to show that proper federal diversity jurisdiction exists to sustain removal.

Allen v. R & H Oil & Gas, Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

       13.     The relevant jurisdictional facts are to be judged at the time of removal. Id.

Subsequent events, such as filing an amended complaint cannot deprive the court of jurisdiction

once it has attached. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).




                                                 4
     Case 5:19-cv-00167-H Document 1 Filed 08/14/19                 Page 5 of 7 PageID 5



A.     There is complete diversity amongst the parties

       14.     In this case, there is complete diversity between the parties as Plaintiffs are

citizens of Tennessee, Bermuda, Connecticut, Switzerland, and England, while Defendants are

citizens of Delaware (GE Grid), Georgia (GE Grid), New York (GE Grid), and Missouri

(ProEnergy).   Neither of the defendants are citizens of Texas, the forum state.

B.     The amount in controversy exceeds $75,000

       15.     Under 28 U.S.C. § 1446(c)(2), when removal is based on diversity jurisdiction,

the sum demanded in good faith in the initial state-court pleading is the amount in controversy.

Further, the United States Supreme Court held in Dart Cherokee Basin Operating Co., LLC v.

Owens that if a plaintiff’s state-court complaint makes a good faith demand for a certain amount

of monetary relief, that amount is deemed to be the amount in controversy. See 135 S. Ct. 547,

551 (2014) (citing § 1446(c)(2) (internal quotation marks omitted)).

       16.     Here, Plaintiffs expressly pleaded in their state-court petition that they are seeking

to recover damages in the amount of $2,344,252. See Exhibit A-1, Plaintiffs’ Original Petition,

at 4. Accordingly, the amount-in-controversy requirement has been satisfied.

                    VI. UNANIMITY OF CONSENT FOR REMOVAL

       17.     When removal is based on diversity jurisdiction, generally all defendants who

have been properly joined and served in the suit must join in the notice of removal or consent to

the removal. 28 U.S.C. § 1446(b)(2)(A).

       18.     Here, the only other defendant is ProEnergy, and it has consented to this removal.

See Exhibit B, ProEnergy’s Notice of Consent to Removal. As such, the unanimity of consent

requirement has been satisfied.




                                                 5
      Case 5:19-cv-00167-H Document 1 Filed 08/14/19             Page 6 of 7 PageID 6



                                    VII. CONCLUSION

        19.   GE Grid has shown that complete diversity of the parties exists in this case and

that the amount in controversy exceeds the $75,000 jurisdictional threshold. For these reasons,

GE Grid has demonstrated that the requirements for removal under 28 U.S.C. § 1441 have been

satisfied.

                                       VIII. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant GE Grid Solutions, LLC prays

that the state-court action now pending under Cause No. 10184 in the 121st Judicial District

Court of Yoakum County, Texas be removed to this Honorable Court.

                                                   Respectfully submitted,




                                                   ____________________________________
                                                   KENNETH H. LABORDE
                                                   Texas State Bar № 11786070
                                                   klaborde@glllaw.com
                                                   CHARLOTTE A. FIELDS
                                                   Texas State Bar № 24032175
                                                   cfields@glllaw.com
                                                   Gieger, Laborde & Laperouse, L.L.C.
                                                   5151 San Felipe, Suite 750
                                                   Houston, Texas 77056
                                                   Telephone: (832) 255-6000
                                                   Facsimile: (832) 255-6001

                                                   COUNSEL FOR DEFENDANT
                                                   GE GRID SOLUTIONS, LLC




                                              6
     Case 5:19-cv-00167-H Document 1 Filed 08/14/19            Page 7 of 7 PageID 7



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument was served on all counsel of
record via the CM/ECF electronic filing system on this 14th day of August, 2019.

       James D. Dendinger
       COZEN O’CONNOR
       1717 Main Street, Suite 3100
       Dallas, Texas 75201-7335
               Counsel for Plaintiffs

       Joseph A. Baker
       Andy Rose
       Jeryn Roberts
       COTTON, BLEDSOE, TIGHE & DAWSON, PC
       PO Box 2776
       Midland, Texas 79702-2776
              Counsel for Defendant ProEnergy




                                                 ___________________________________
                                                 Charlotte A. Fields




                                             7
